                    Case 20-12836-JTD             Doc 30       Filed 11/10/20         Page 1 of 5




                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF DELAWARE

                                                                   )
    In re:                                                         )         Chapter 11
                                                                   )
    CRED INC., et al.,                                             )         Case No. 20-12836 (JTD)
                                                                   )
                                       Debtors. 1                  )         (Jointly Administered)
                                                                   )
                                                                   )         Re: Docket Nos. 11

                      INTERIM ORDER (I) AUTHORIZING
        DEBTORS TO (A) PAY EMPLOYEE OBLIGATIONS AND (B) CONTINUE
       EMPLOYEE BENEFIT PROGRAMS, AND (II) GRANTING RELATED RELIEF

             Upon the motion (the “Motion”)2 of the debtors and debtors in possession (the

“Debtors”) for entry of an order (this “Interim Order”), pursuant to sections 105(a), 363, 364,

and 507 of title 11 of the United States Code (the “Bankruptcy Code”), authorizing, but not

directing, the Debtors to pay and honor certain prepetition claims and obligations, continue

programs, and maintain funding, in the exercise of their discretion, relating to, among other

things: (i) Employee Compensation Obligations; (ii) Employee Benefit Programs; and (iii)

Supplemental Workforce Obligations, all as more fully set forth in the Motion; and this Court

having jurisdiction over this matter pursuant to 28 U.S.C. § 1334; and this Court having found

that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and that this Court may enter a

final order consistent with Article III of the United States Constitution; and this Court having

found that venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C.

§§ 1408 and 1409; and this Court having found that the relief requested in the Motion is in the



1
      The Debtors in these chapter 11 cases, along with the last four digits of each debtor’s tax identification number,
      as applicable, are as follows: Cred Inc. (8268), Cred (US) LLC (5799), Cred Capital, Inc. (4064), Cred
      Merchant Solutions LLC (3150), and Cred (Puerto Rico) LLC (3566). The Debtors’ mailing address is 3 East
      Third Avenue, Suite 200, San Mateo, California 94401.
2
      Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Motion.
                Case 20-12836-JTD          Doc 30      Filed 11/10/20     Page 2 of 5




best interests of the Debtors’ estates, their creditors, and other parties in interest; and this Court

having found that the Debtors’ notice of the Motion and opportunity for a hearing on the Motion

were appropriate under the circumstances and no other notice need be provided; and the Court

having reviewed the Motion; and the Court having held a hearing to consider the relief requested

in the Motion on an interim basis (the “Hearing”); and upon the First Day Declaration, filed

contemporaneously with the Motion, and the record of the Hearing; and the Court having

determined that the legal and factual bases set forth in the Motion establish just cause for the

relief granted herein; and it appearing that the relief requested in the Motion is necessary to avoid

immediate and irreparable harm to the Debtors and their estates as contemplated by Bankruptcy

Rule 6003, and is in the best interests of the Debtors, their estates, creditors, and all parties in

interest; and upon all of the proceedings had before the Court and after due deliberation and

sufficient cause appearing therefor,

IT IS HEREBY ORDERD THAT:

        1.      The Motion is granted on an interim basis to the extent set forth herein.

        2.      The Debtors are authorized, but not directed, to pay and honor all prepetition

obligations associated with the Employee Obligations and to continue programs and maintain

funding in the ordinary course of business, to the extent requested in the Motion, on account of:

(i) Employee Compensation Obligations; (ii) Employee Benefit Programs; and (iii) Supplemental

Workforce Obligations; provided, that the Debtors are authorized, but not directed, to pay or

honor only amounts or obligations that are or become due and payable between the Petition Date

and the date that a final order on the Motion is entered, unless otherwise ordered by the Court;

provided, further, that payments on account of pre-petition obligations referenced in sections

507(a)(4) and 507(a)(5) of the Bankruptcy Code shall not exceed $13,650 for each individual;



                                                   2
               Case 20-12836-JTD         Doc 30       Filed 11/10/20    Page 3 of 5




provided, further, that the Debtors are prohibited from extending credit to their employees post-

petition through the Token Loan Program or any other loan program pending a final hearing on

the Motion; provided, further, that the going-forward severance authority referenced in

paragraph 20 of the Motion is not being authorized pending a final hearing on the Motion.

       3.      The Debtors are further authorized, but not directed, to modify or discontinue any

Employee Benefit Program to reduce or eliminate program expenses or the benefits provided

thereunder, at any time, in their sole discretion, subject to applicable requirements.

       4.      The Debtors shall not make any bonus, incentive, or severance payments to any

persons, including “insider[s]” (as defined in section 101(31) of the Bankruptcy Code) without

further order of this Court; with respect to the Motion, no bonus, incentive, or severance

payments shall be made pending a final hearing on the Motion. Nothing in this Interim Order

shall be construed as approving any transfer pursuant to (and/or restricted by) section 503(c) of

the Bankruptcy Code.

       5.      The Debtors are authorized, but not directed, to pay all processing and

administrative fees associated with all costs and expenses incidental to payment of Employee

Obligations and Employee Benefits, including, but not limited to, licensing fees for Zenefits.

       6.      Nothing in the Motion or this Interim Order shall be deemed to authorize the

Debtors to accelerate any payments not otherwise due prior to the date of the final hearing to

consider the relief requested in the Motion (the “Final Hearing”).

       7.      Nothing contained in the Motion or this Interim Order, nor any action taken

pursuant to the authority granted by this Interim Order, shall constitute or be construed as (a) an

admission as to the amount of, basis for, or validity of any claim against the Debtors under the

Bankruptcy Code or other applicable nonbankruptcy law; (b) a waiver of the Debtors’ rights to



                                                  3
               Case 20-12836-JTD         Doc 30      Filed 11/10/20     Page 4 of 5




dispute any claim on any grounds; (c) a promise or requirement to pay any prepetition claim; (d)

an assumption, adoption, or rejection of any agreement, contract, or lease under section 365 of

the Bankruptcy Code; (e) an admission as to the validity, enforceability, or perfection of any lien

on, security interest in, or other encumbrance on property of the Debtors’ estates; (f) a waiver of

any claims or causes of action which may exist against any entity; or (g) a waiver or limitation of

the Debtors’ rights under the Bankruptcy Code or any other applicable law.

       8.      Nothing herein shall create, nor is intended to create, any rights in favor of or

enhance the status of any claim held by any party.

       9.      The banks and financial institutions on which electronic payment requests were

made in payment of the prepetition obligations approved herein are authorized to receive, process,

honor, and pay all such electronic payment requests when presented for payment, and all such

banks and financial institutions are authorized to rely on the Debtors’ designation of any particular

electronic payment request as approved by this Interim Order without any duty of further inquiry

and without liability for following the Debtors’ instructions.

       10.     The Debtors are authorized to effect postpetition fund transfer requests, in

replacement of any fund transfer requests that are dishonored as a consequence of these chapter

11 cases with respect to prepetition amounts owed in connection with the Employee

Compensation Obligations and Employee Benefit Programs

       11.     The requirements of Bankruptcy Rule 6003(b) have been satisfied.

       12.     Under the circumstances of these chapter 11 cases, notice of the Motion is

adequate under Bankruptcy Rule 6004(a).

       13.     Notwithstanding Bankruptcy Rule 6004(h), this Interim Order shall be

immediately effective and enforceable upon its entry.



                                                 4
                 Case 20-12836-JTD         Doc 30      Filed 11/10/20    Page 5 of 5




       14.       The Final Hearing shall be held on December 9, 2020, at 2:00 p.m. (ET) and any

objections or responses to the Motion shall be in writing, filed with the Court, and served in

accordance with the Local Rules.

       15.       This Interim Order is effective only from the date of entry through this Court’s

disposition of the Motion on a final basis; provided that the Court’s ultimate disposition of the

Motion on a final basis shall not impair or otherwise affect any action taken pursuant to this

Interim Order.

       16.       The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Interim Order.

       17.       The Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation, interpretation and/or enforcement of this Interim Order.




                                                           JOHN T. DORSEY
       Dated: November 10th, 2020                          UNITED STATES BANKRUPTCY JUDGE
       Wilmington, Delaware
                                                   5
